Citation Nr: 1539588	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  09-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether a referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted, based on the collective impact of the Veteran's service-connected disabilities on his disability picture.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from May 1998 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2014 rating decisions issued by the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2014, the Board decided multiple increased rating claims.  At that time, the Board also determined that the issue of entitlement to an extraschedular rating for the Veteran's combined service-connected disabilities had been raised as part and parcel of the Veteran's increased rating claims on appeal and accordingly remanded the claim for further development.  


REMAND

As referenced above, the record fails to reflect that the RO has undertaken the development requested by the Board in August 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with the decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), and after consideration of the Veteran's assertions regarding the impact of his right knee and right thumb on his disability picture, the RO should determine if referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture, and whether this collective impact renders the schedular evaluations inadequate. 

If the RO determines that referral is necessary, such referral should be made.

2.  Then, readjudicate the issue of whether a referral to the Director of Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is warranted, based on the collective impact of the Veteran's service-connected disabilities on his disability picture.  If the either the claim is not referred or if the claim is referred, but full benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case, and the case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

